In his motion for rehearing appellant seems to take the position that the case made by the State witnesses unaided by the testimony for the defense would not support the judgment. We do not concern ourselves to discuss the proposition. A case is tried on all the testimony produced, and if all the testimony, no matter from what source, is sufficient to justify the conclusion of guilt reached, this court would not confine itself to an examination solely of the testimony given by State witnesses.
The motion for rehearing will be overruled.
Overruled. *Page 90